United States Court of Appeals
                        For the First Circuit




Nos. 06-1436, 06-1819


      ANDRÉS GUILLEMARD-GINORIO; MARÍA M. NOBLE-FERNÁNDEZ;
             CONJUGAL PARTNERSHIP GUILLEMARD-NOBLE;
              LONE STAR INSURANCE PRODUCERS, INC.,
                     Plaintiffs, Appellees,

                                 v.

     FERMÍN M. CONTRERAS-GÓMEZ, Individually and as Insurance
       Commissioner of Puerto Rico; OFFICE OF THE INSURANCE
    COMMISSIONER; MARÍA AWILDA QUINTANA; CONJUGAL PARTNERSHIP
    CONTRERAS-QUINTANA; DORELISSE JUARBE, Individually and as
              Insurance Commissioner of Puerto Rico,
                      Defendants, Appellants.



                            ERRATA SHEET


     The opinion of this Court issued on June 12, 2007, is amended
as follows:


     On page 21, line 18: Replace "note 3" with "note 4."